DETAILED ACTION
This is a notice of allowance in response to the RCE filed 04/01/2021.
	
Status of Claims
Claims 1, 2, 4-8, 11, 12, 14-17, 20, and 22-26 are pending;
Claims 1, 5-7, 11, 15, 16, 22, 25, and 26 are currently amended; claims 2, 4, 8, 12, 14, 17, 20, 23, and 24 were previously presented; claims 3, 9, 10, 13, 18, 19, and 21 have been cancelled;
Claims 1, 2, 4-8, 11, 12, 14-17, 20, and 22-26 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 04/01/2021 has been entered.
 

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an internet communication (see attachment) from the applicant's representative, Silvana Merlino, Reg. No. 44,237, on 08/24/2021.
The application has been amended as follows:
 
In the Claims Filed 04/01/2021

1.	(Currently amended) A flexible utensil retaining device comprising:
a body portion extending between a first end and a second end, the body portion defining a variable utensil retaining volume, the body portion being flexible and capable of being molded to adapt to a size of a utensil and a shape of [[a]]the utensil, the body portion being heat resistant; and
an extension member being integral with the body portion, the extension member being heat resistant and including at least one flexible wire therewithin, the extension member being flexibly adapted to attach securely to a contour of an edge of a vessel and a contour of an exterior surface of [[a]]the vessel[[,]];
wherein the body portion is capable of securing the utensil to the vessel at an adjustable angle thereto, the body portion is capable of insulating the utensil securely therewithin during heating, thereby permitting handling of the  and the flexible utensil retaining device is capable of preventing contamination of with contaminants on a surface of the utensil;
wherein the body portion comprises a top edge integral with the extension member at a center of the top edge;
wherein the extension member comprises an underside portion including a ridged surface to increase friction and prevent slippage from a grip of the vessel; and
wherein the flexible utensil retaining device is coated with a material that has a specific heat capacity greater than a specific heat capacity of stainless steel.

2.	(Previously presented) The flexible utensil retaining device of claim 1, wherein the body portion is capable of moldably and flexibly gripping a circumference of a handle portion of the utensil. 

3.	(Cancelled)  

4.	(Previously presented) The flexible utensil retaining device of claim 1, wherein the extension member is flexible and extends outwardly from the body portion.  

 a handle of the utensil.  

6.	(Currently amended) The flexible utensil retaining device of claim 1, wherein the body portion is capable of flexibly retaining a portion of a handle of the utensil by being molded to a shape of the portion of the handle of the utensil, and

7.	(Currently amended) The flexible utensil retaining device of claim 1, comprising a heat resistant material including one or more polymers, wherein each of the one or more polymers has a  capacity.  

8.	(Previously presented) The flexible utensil retaining device of claim 7, wherein the heat resistant material comprises one or more of: silicone, polyurethane, polyethylene, polystyrene, polyolefin, polyacrylate, polyester, polyamide, and polysulfone based polymers.  

9.	(Cancelled)  

10.	(Cancelled) 
 

a body portion comprising a longitudinal wall, the longitudinal wall extending between a first open end and a second open end, the longitudinal wall defining a variable utensil retaining volume, the longitudinal wall being flexible and capable of being molded to adapt to a size of a utensil and a shape of the utensil, the longitudinal wall being heat resistant; and
Docket No.: 2488-3 PCT/USan extension member being integral with the body portion, the extension member being heat resistant and including one or more flexible wires therewithin, the extension member capable of being flexibly adapted to attach securely to a contour of an edge of a vessel and a contour of an exterior surface of [[a]]the vessel[[,]];
wherein the longitudinal wall of the body portion is capable of retaining the utensil therewithin, the body portion is capable of securing the utensil to the vessel at an adjustable angle thereto, the body portion is capable of insulating the utensil during heating, thereby permitting handling of the utensil after retention therein, and the flexible utensil retaining device is capable of preventing contamination of with contaminants on a surface of the utensil;
wherein the body portion comprises a top edge integral with the extension member at a center of the top edge;
wherein the extension member comprises an underside portion including a ridged surface to increase friction and prevent slippage from a grip of the vessel; and
wherein the flexible utensil retaining device is coated with a material that has a specific heat capacity greater than a specific heat capacity of stainless steel.
  
12.	(Previously presented) The flexible utensil retaining device of claim 11, wherein the body portion is capable of moldably and flexibly gripping a circumference of a handle portion of the utensil.  

13.	(Cancelled)  

14.	(Previously presented) The flexible utensil retaining device of claim 11, wherein the extension member is flexible and extends outwardly from the body portion.  

15.	(Currently amended) The flexible utensil retaining device of claim 11, wherein the one or more flexible wires of the extension member include a plurality of flexible wires internal to the extension member for molding the extension member to the contour of the edge of the vessel and the contour of the exterior surface of the vessel.



 further comprising a heat resistant material including one or more polymers, wherein each of the one or more polymers has a  capacity.  

17.	(Previously presented) The flexible utensil retaining device of claim 16, wherein the heat resistant material comprises one or more of: silicone, polyurethane, polyethylene, polystyrene, polyolefin, polyacrylate, polyester, polyamide, and polysulfone based polymers.  

18.	(Cancelled) 

19.	(Cancelled)  

20.	(Previously presented) The flexible utensil retaining device of claim 11, wherein the body portion further comprises one or more filaments or wires for molding the body portion to a handle of the utensil.  

21.	(Cancelled)  

22.	(Currently amended) The flexible utensil retaining device of claim 2, wherein the body portion is capable of being used to retain a serving utensil,


  
24.	(Previously presented) The flexible utensil retaining device of claim 23, wherein the predetermined width is adjustable to accommodate utensils with handles of different sizes.  

25.	(Currently amended) The flexible utensil retaining device of claim 23, wherein the opening[[,]] is capable of being decreased in size in order to grip the utensil requiring a smaller utensil retaining volume.  

26.	(Currently amended) The flexible utensil retaining device of claim 12, wherein the body portion is capable of being used to retain a serving utensil,

Allowable Subject Matter
Claims 1, 2, 4-8, 11, 12, 14-17, 20, and 22-26, in the foregoing examiner's amendment, are allowed.  The following is an examiner's statement of reasons for allowance:
The references in the current prior art of record, alone or in combination, fail to fairly disclose or suggest obvious a flexible utensil retaining device as specified in claim 1 or claim 11.  Relevant references include Pasqual (FR 2805725 A), Bradley et al.    
Pasqual discloses a flexible utensil retaining device (1, fig 1) comprising: a body portion (3, fig 1), the body portion defining a utensil retaining volume (11, fig 1), the body portion being flexible and capable of adapting to a size of a utensil and a shape of the utensil (100, fig 14, translation, lines 81-98), the body portion being heat resistant (translation, lines 55-65 and 111-113); and an extension member (15, fig 1) being integral with the body portion, the extension member being heat resistant (translation, lines 55-65 and 111-113), the extension member being flexibly adapted to attach securely to a contour of an edge of a vessel and a contour of an exterior surface of the vessel (200, fig 14, translation, lines 98-108).
Bradley teaches a flexible retaining device (10, fig 2) comprising: a body portion (20, fig 2) including one or more filaments or wires (36, fig 3, col 4, lines 30-40 and 61-65), such that the body portion is flexible and capable of being molded to adapt to a size of an article and a shape of the article (col 5, lines 38-45).
Somuah teaches a flexible retaining device (100, fig 2) comprising: an extension member (400, fig 2) including at least one flexible wire (col 6, lines 6-8) therewithin, such that the extension member is moldably and 
Seller teaches a utensil retaining device (6, fig 3) comprising: a body portion (7, 8, 9, 10, fig 3); and an extension member (11, fig 3), wherein the body portion comprises a top edge (6a, fig 3, see annotation) integral with the extension member at a center of the top edge (see Figure 3).
Jacoby teaches a utensil retaining device (18, fig 1) coated with a material that has a specific heat capacity greater than a specific heat capacity of stainless steel (col 4, lines 49-52, for example, silicone coating; it is well known in the art that silicone has a greater specific heat capacity than stainless steel).
Garrels teaches an extension member (145, fig 8) including an underside portion (145a, fig 8, see annotation) comprising a ridged surface (145b, fig 8, see annotation) to increase friction and prevent slippage from a grip of a vessel (90, fig 1).
Although the limitations of claims 1 and 11 are individually disclosed or taught by the current prior art of record as summarized above, there is no teaching, motivation, or suggestion, free of hindsight reasoning, to obviously modify Pasqual with Bradley, Somuah, Seller, Jacoby, and Garrels, or reasonably combine any references in the current prior art of record, to obtain the invention as a whole as specified in claim 1 or claim 11.  Therefore, claims 1 and 11 as well as the claims dependent therefrom (i.e., claims 2, 4-8, 12, 14-17, 20, and 22-26) are allowable in the Examiner's opinions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631